 Case: 4:21-cv-00570-RWS Doc. #: 13 Filed: 08/25/21 Page: 1 of 2 PageID #: 215


                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JACQUELINE CHAVEZ,                         )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4: 21 CV 570 RWS
                                           )
SYNERGETIC COMMUNICATION                   )
INC., et al.,                              )
                                           )
            Defendants.                    )

                           MEMORANDUM AND ORDER

      The Clerk of Court entered default against defendant USI Solutions, Inc. on

July 19, 2021 [8] and the remaining defendants have been dismissed due to

settlement [4] or are Doe defendants not identified or served. Plaintiff having filed

an appropriate motion for entry of default judgment against defendant USI

Solutions, Inc., supported by all necessary affidavits and documentation, the Court

concludes that plaintiff is entitled to $1,000 in statutory damages for the reasons

stated by plaintiff in her motion and will grant default judgment as follows.

      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for default judgment is

granted [12] and plaintiff shall have default judgment against defendant USI

Solutions, Inc. in the amount of $1,000.
 Case: 4:21-cv-00570-RWS Doc. #: 13 Filed: 08/25/21 Page: 2 of 2 PageID #: 216


      IT IS FURTHER ORDERED that plaintiff’s request for attorney’s fees is

denied without prejudice to plaintiff filing a motion for attorney’s fees in

accordance with the local rules of this Court.

      IT IS FURTHER ORDERED that the Doe defendants are dismissed

without prejudice.

      A separate Judgment is entered this same date.



                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 25th day of August, 2021.




                                          2
